DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 45-53 and 54 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	The elected, originally presented Claims 31-37 drawn to an endoscope system having a front-pointing viewing element comprising a camera and a side-pointing viewing element comprising a fiber optic, received imaging light configured to be transferred through the fiber optic to a second camera in a handle of the endoscope, classified in A61B1/042.
II.	Newly presented claims 45-53, drawn to an endoscope system comprising a front-pointing viewing element, a side-pointing viewing element configured to transfer imaging light to a second camera in a handle of the endoscope, and a depression on a curved side surface of the endoscope tip, a fluid injector and the side-pointing viewing element in the depression, classified in A61B1/00091.
III.	Claims 38-40, drawn to an endoscope system like that of II, except not having a front-pointing viewing element, and having a fiber optic for the side-pointing viewing element, classified in A61B1/00165. 

. 
Inventions III and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention III does not require the front-pointing viewing element. The subcombination has separate utility such as an endoscope system that does not require a side fluid injector or depression, classified in A61B1/042. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)  and the prior art applicable to one species would not likely be applicable to another invention. 
(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 45-54 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.
Election/Restrictions
Claims 31-34 and 36-44 are allowable. 
The restriction requirement among Species A-B as set forth in the Office action mailed on 7 November, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-5 and 9, directed to nonelected species A, are hereby rejoined.. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application is in condition for allowance except for the presence of claims 45-54, nonelected by original presentation. These claims are hereby cancelled. 
Allowable Subject Matter
Claims 31-34, 36-37 and 42-44 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope system comprising: 
a distal tip, a shaft and a handle, 
wherein the tip is coupled to the shaft, the proximal end of the shaft ends at the handle, 
the tip comprises a front-pointing viewing element comprising a first camera, 
the tip further having a side-pointing viewing element having a fiber-optic that transfers imaging light to a second camera in the handle, 

McKenna et al. (USPN 5,547,455) teaches the above endoscope, except for wherein the side-pointing viewing element and a fluid injector are positioned within a first depression on the first curved side surface.
Yamaya et al. (USPN 5,860,913) teaches an endoscope with a side fluid injector positioned on a first curved side surface of a distal tip section; and 
a depression on the first curved side surface, wherein a side-pointing viewing element and the fluid injector are positioned within the depression. 
Yamaya (US PGPUB 2009/0067067) teaches an endoscope with a side fluid injector positioned on a first curved side surface of a distal tip section; and 
a depression on the first curved side surface, wherein a first side-pointing viewing element and the side fluid injector are positioned within the depression. 
There is no reason or suggestion provided in the prior art to modify the above taught devices to comprise the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795